An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

Summc Count
or
NEVADA

«,3; mm  ~

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

FRANK ROBERT WALKLIN, I No. 68833
Appellant,
v3.
THE STATE OF NEVADA, F a L E 9
Respondent. 0m- 2 3 .2015
W” ‘E “a  T
5’ ’ CLERK ” 
ORDER DISMISSING APPEAL

This is a pro se appeal from an order denying motion for

tranecripte of hearing. Eighth Judicial District Court, Clark County;
Michelle Leavitt,Judge.

Because no statute or court rule permits an appeal from the

aforementioned decision, we lack jurisdiction. Castilﬁo v. State, 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
0RD ER this appeal DISMISSED.

 

cc: Hon. Michelle 'Leavitt, District Judge
Frank Robert Walklin
Attorney GeneralfCarson City
Clark County District Attorney
Eighth District Court Clerk